UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-21765 RIVER VALLEY BANCORP (Exact name of registrant as specified in its charter) Indiana 35-1984567 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 430 Clifty Drive Madison, Indiana (Address of principal executive offices) (Zip Code) (812) 273-4949 (Registrant’s telephone number, including area code) [None] (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large Accelerated Filer¨ Accelerated Filer ¨ Non-Accelerated Filer ¨ (Do not check if a smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox The number of shares of the Registrant’s common stock, without par value, outstanding as of November 11, 2011, was 1,514,472. RIVER VALLEY BANCORP FORM 10-Q INDEX Page No. PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Consolidated Condensed Balance Sheets 3 Consolidated Condensed Statements of Operations 4 Consolidated Condensed Statements of Comprehensive Income 5 Consolidated Condensed Statements of Cash Flows 6 Notes to Consolidated Condensed Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosure about Market Risk 43 Item 4. Controls and Procedures 43 PART II. OTHER INFORMATION 43 Item 1. Legal Proceedings 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults Upon Senior Securities 43 Item 4. (Removed and Reserved) 44 Item 5. Other Information 44 Item 6. Exhibits 44 SIGNATURES 45 EXHIBIT INDEX 46 2 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS RIVER VALLEY BANCORP Consolidated Condensed Balance Sheets September 30, 2011 December 31, 2010 (Unaudited) (In Thousands, Except Share Amounts) Assets Cash and due from banks $ $ Interest-bearing demand deposits Federal funds sold Cash and cash equivalents Investment securities available for sale Loans held for sale Loans Allowance for loan losses ) ) Net loans Premises and equipment, net Real estate, held for sale Federal Home Loan Bank stock Interest receivable Cash value of life insurance Goodwill 79 79 Other assets Total assets $ $ Liabilities Deposits Noninterest-bearing $ $ Interest-bearing Total deposits Borrowings Interest payable Other liabilities Total liabilities Commitments and Contingencies Stockholders’ Equity Preferred stock – liquidation preference $1,000 per share – no par value Authorized – 2,000,000 shares Issued and outstanding – 5,000 shares Common stock, no par value Authorized – 5,000,000 shares Issued and outstanding – 1,514,472 shares Retained earnings Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Consolidated Condensed Financial Statements. 3 RIVER VALLEY BANCORP Consolidated Condensed Statements of Operations (Unaudited) Nine Months Ended September 30, Three Months Ended September 30, (In Thousands, Except Share Amounts) Interest Income Loans receivable $ Investment securities Interest-earning deposits and other 92 36 29 Total interest income Interest Expense Deposits Borrowings Total interest expense Net Interest Income Provision for loan losses Net Interest Income After Provision for Loan Losses Other Income Service fees and charges Net realized gains on sale of available-for-sale securities Net gains on loan sales Interchange fee income 97 Increase in cash value of life insurance 81 86 Loss on premises, equipment and real estate held for sale ) ) ) - Other income 54 ) 40 Total other income Other Expenses Salaries and employee benefits Net occupancy and equipment expenses Data processing fees Advertising Mortgage servicing rights 87 92 45 35 Office supplies 92 30 35 Professional fees 55 Federal Deposit Insurance Corporation assessment 47 Other expenses Total other expenses Income (Loss) Before Income Tax ) Income tax expense (benefit) 21 ) ) Net Income (Loss) ) Preferred stock dividends ) Net Income Available to Common Stockholders $ $ $ ) $ Basic earnings per common share $ $ $ ) $ Diluted earnings per common share ) Dividends per share See Notes to Consolidated Condensed Financial Statements. 4 RIVER VALLEY BANCORP Consolidated Condensed Statements of Comprehensive Income (Unaudited) Nine Months Ended September 30, Three Months Ended September 30, (In Thousands) Net income (loss) $ $ $ ) $ Other comprehensive income, net of tax Unrealized gains on securities available for sale Unrealized holding gains arising during the period, net of tax expense of $990, $756, $424, and $332 Less: Reclassification adjustment for gains included in net income, net of tax expense of $94, $116, $38, and $69 67 Comprehensive income $ See Notes to Consolidated Condensed Financial Statements. 5 RIVER VALLEY BANCORP Consolidated Condensed Statements of Cash Flows (Unaudited) Nine Months Ended September 30, (In Thousands) Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Provision for loan losses Depreciation and amortization Investment securities gains ) ) Loans originated for sale in the secondary market ) ) Proceeds from sale of loans in the secondary market Gain on sale of loans ) ) Amortization of net loan origination cost 71 Loss on premises, equipment and real estate held for sale 10 Employee Stock Ownership Plan compensation 26 29 Net change in Interest receivable (9 ) Interest payable ) ) Prepaid FDIC assessment Other adjustments ) ) Net cash provided by operating activities Investing Activities Proceeds from sale of FHLB Stock - Purchases of securities available for sale ) ) Proceeds from maturities of securities available for sale Proceeds from sales of securities available for sale Net change in loans Purchases of premises and equipment ) ) Net cash received in branch acquisition - Proceeds from sale of real estate acquired through foreclosure Other investing activity ) - Net cash provided by (used in) investing activities ) Financing Activities Net change in Noninterest-bearing, interest-bearing demand and savings deposits ) Certificates of deposit Proceeds from borrowings Repayment of borrowings ) ) Cash dividends ) ) Acquisition of stock for stock benefit plans ) - Advances by borrowers for taxes and insurance 68 Other financing activities - 36 Net cash provided by (used in) financing activities ) Net Change in Cash and Cash Equivalents ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ Additional Cash Flows and Supplementary Information Interest paid $ $ Income tax paid, net of refunds Transfers to real estate held for sale See Notes to Consolidated Condensed Financial Statements. 6 RIVER VALLEY BANCORP NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS River Valley Bancorp (the “Corporation” or the “Company”) is a unitary savings and loan holding company whose activities are primarily limited to holding the stock of River Valley Financial Bank (“River Valley” or the “Bank”). The Bank conducts a general banking business in southeastern Indiana and Carroll County, Kentucky which consists of attracting deposits from the general public and applying those funds to the origination of loans for consumer, residential and commercial purposes. River Valley’s profitability is significantly dependent on net interest income, which is the difference between interest income generated from interest-earning assets (i.e. loans and investments) and the interest expense paid on interest-bearing liabilities (i.e. customer deposits and borrowed funds). Net interest income is affected by the relative amount of interest-earning assets and interest-bearing liabilities and the interest received or paid on these balances. The level of interest rates paid or received by the Bank can be significantly influenced by a number of competitive factors, such as governmental monetary policy, that are outside of management’s control. NOTE 1: BASIS OF PRESENTATION The accompanying consolidated condensed financial statements were prepared in accordance with instructions for Form 10-Q and, therefore, do not include information or footnotes necessary for a complete presentation of financial position, results of operations, and cash flows in conformity with generally accepted accounting principles. Accordingly, these financial statements should be read in conjunction with the consolidated financial statements and notes thereto of the Corporation included in the Annual Report on Form 10-K for the year ended December 31, 2010. However, in the opinion of management, all adjustments (consisting of only normal recurring accruals) which are necessary for a fair presentation of the financial statements have been included. The results of operations for the three-month and nine-month periods ended September 30, 2011, are not necessarily indicative of the results which may be expected for the entire year. The consolidated condensed balance sheet of the Corporation as of December 31, 2010 has been derived from the audited consolidated balance sheet of the Corporation as of that date. NOTE 2: PRINCIPLES OF CONSOLIDATION The consolidated condensed financial statements include the accounts of the Corporation and its subsidiary, the Bank. The Bank currently owns four subsidiaries. Madison 1st Service Corporation, which was incorporated under the laws of the State of Indiana on July 3, 1973, currently holds land and cash but does not otherwise engage in significant business activities. RVFB Investments, Inc., RVFB Holdings, Inc., and RVFB Portfolio, LLC were established in Nevada the latter part of 2005. They hold and manage a significant portion of the Bank’s investment portfolio. All significant inter-company balances and transactions have been eliminated in the accompanying consolidated condensed financial statements. 7 NOTE 3: EARNINGS PER SHARE Earnings per share have been computed based upon the weighted average common shares outstanding. Nine Months Ended September 30, 2011 Nine Months Ended September 30, 2010 Income Weighted Average Shares Per Share Amount Income Weighted Average Shares Per Share Amount (In Thousands, Except Share Amounts) Basic earnings per share Income available to common stockholders $ Effect of dilutive RRP awards and stock options Diluted earnings per share Income available to common stockholders and assumed conversions $ Three Months Ended September 30, 2011 Three Months Ended September 30, 2010 Income Weighted Average Shares Per Share Amount Income Weighted Average Shares Per Share Amount (In Thousands, Except Share Amounts) Basic earnings per share Income available to common stockholders $ ) $ ) $ $ Effect of dilutive RRP awards and stock options - Diluted earnings per share Income available to common stockholders and assumed conversions $ ) $ ) $ $ Net income for the nine-month period ending September 30, 2011, of $1,216,000 was reduced by $272,000 for dividends on preferred stock in the same period, to arrive at income available to common stockholders of $944,000. For the nine-month period ending September 30, 2010, net income of $1,726,000 was reduced by $272,000 for dividends on preferred stock in the same period, to arrive at income available to common stockholders of $1,454,000. Net loss for the three-month period ending September 30, 2011 of $207,000 was increased by $91,000 for dividends on preferred stock in the same period, to arrive at a loss of $298,000. For the three-month period ending September 30, 2010, net income of $291,000 was reduced by $90,000 for dividends on preferred stock in the same period, to arrive at income available to common stockholders of $201,000. 8 Certain groups of options were not included in the computation of diluted earnings per share because the option price was greater than the average market price of the common shares.For the three-month and nine-month periods ended September 30, 2011 and September 30, 2010, options to purchase 5,000 shares at an exercise price of $22.25 per share were outstanding and were not included in the computation of diluted earnings for those periods. .In addition, for the three months ended September 30, 2011, options to purchase 8,400 shares and 19,000 shares at exercise prices of $13.25 and $14.56 per share were also outstanding and were not included in the computation of diluted earnings per share due to the net loss reported for that period. NOTE 4: DISCLOSURES ABOUT FAIR VALUE OF FINANCIAL INSTRUMENTS The Corporation recognizes fair values in accordance with Financial Accounting Standards Codification (ASC) Topic 820. ASC Topic 820 defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. ASC Topic 820 also establishes a fair value hierarchy which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. The standard describes three levels of inputs that may be used to measure fair value: Level 1 Quoted prices in active markets for identical assets or liabilities Level 2 Observable inputs other than Level 1 prices, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities Level 3 Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities Following is a description of the valuation methodologies used for instruments measured at fair value on a recurring basis and recognized in the accompanying balance sheets, as well as the general classification of such instruments pursuant to the valuation hierarchy. Available-for-sale Securities Where quoted market prices are available in an active market, securities are classified within Level1 of the valuation hierarchy. The Corporation does not currently hold any Level 1 securities. If quoted market prices are not available, then fair values are estimated by using pricing models which utilize certain market information or quoted prices of securities with similar characteristics (Level 2). For securities where quoted prices, market prices of similar securities or pricing models which utilize observable inputs are not available, fair values are calculated using discounted cash flows or other market indicators (Level 3). Discounted cash flows are calculated using spread to swap and LIBOR curves that are updated to incorporate loss severities, volatility, credit spread and optionality. Rating agency industry research reports as well as defaults and deferrals on individual securities are reviewed and incorporated into calculations. Level2 securities include residential mortgage-backed agency securities, federal agency securities, municipal securities and corporate bonds. Securities classified within Level 3 of the hierarchy include pooled trust preferred securities which are less liquid securities. 9 The following tables present the fair value measurements of assets and liabilities recognized in the accompanying balance sheets measured at fair value on a recurring basis and the level within the ASC Topic 820 fair value hierarchy in which the fair value measurements fall at September 30, 2011 and December 31, 2010, respectively (in thousands). September 30, 2011 Fair Value Measurements Using Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) (In Thousands) Available-for-sale securities Federal agencies $ $
